Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 05/16/2022.
Claims 2-6, 8-11 and 13 are allowed.

Response to Arguments
Applicant’s arguments filed, with respect to the rejection of Claims 4 and 5 under 35 USC 112(b), have been fully considered and are persuasive. The claims have been amended to exclude the relative terms in the claims.  Therefore, the rejection of Claims 4 and 5 under 35 USC 112(b) have been withdrawn.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Linda Saltiel (Reg. No. 51,122) on 05/25/2022.
The application has been amended as follows:
2. (Currently Amended) The control apparatus according to Claim 8, wherein the mode of the agent is a mode of an interaction of the agent during a response.
10. (Currently Amended) An agent apparatus that functions as a user interface of a request processing apparatus that acquires a request indicated by at least one of a voice and a gesture of a user and performs a process corresponding to the request, the agent apparatus comprising:
the control apparatus according to Claim 8.

Allowable Subject Matter
Claims 2-6, 8-11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, disclose or suggest the claimed limitation of (in combination with all other limitations in the claim) “a history storage section that stores information indicating content of the message and information indicating the psychological state of the user at the time when the message was transmitted, in association with each other, wherein if the message control section determines that the message is to be transmitted, the mode determining section references the information indicating the psychological state of the user at the time when the message was transmitted, which is stored in the history storage section”, as found in Claim 8. Similar features are claimed in Claims 2-6, 9-11 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672